Citation Nr: 1620919	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserves from June 1976 to November 2004, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Pursuant to the Board's January 2014 remand, the AOJ generated a February 2015 memorandum which lists the appellant's specific periods of ACDUTRA and INACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disorders.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2013.  A copy of the hearing transcript is of record.  The Board then remanded the claims for additional development in January 2014.

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A neck injury or disease was not incurred during a period of ACDUTRA or INACDUTRA.

2.  A low back injury or disease was not incurred during a period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).

In effect, an individual who has served only on ACDUTRA or INACDUTRA must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Unless a claimant has established status as a veteran, certain legal presumptions, such as the presumption of soundness or presumption of aggravation, are not applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In this case, the appellant contends that she sustained neck and back injuries during periods of ACDUTRA or INACDUTRA.

A.  Neck Disorder

With respect to her neck condition, she testified that she injured her neck in 1981 during an "SQT" test, loading and bracing a deuce-and-a-half.  Over time, her neck became worse and caused headaches.  She stated that she sought treatment and was eventually diagnosed with a bulging disc at C4 and C5.  See Hearing Transcript at 8-11.

However, service treatment records do not reflect any complaints, treatment, or diagnoses pertaining to the neck or cervical spine.  The appellant underwent service examinations in October 1984, June 1985, July 1988, June 1992, and October 1997.  All five examinations reflect normal findings for the neck and cervical spine, and the appellant did not report a history of any relevant symptoms.  The first indication of a cervical spine condition is documented in private treatment records from November 2000, which include an MRI showing a bulging annulus at C4-C5 and C5-C6.

The Board has considered the appellant's testimony that her neck condition was the result of a 1981 injury during a period of training.  However, there is no documentation to support any such injury, and subsequent service examinations specifically note the absence of any neck disorder or related symptoms for many years after.  These service records were generated during the service periods in question, and are more probative than the appellant's more recent statements regarding her neck injury and onset of symptoms.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

There is also no indication that the bulging annulus at C4-C5 and C5-C6, diagnosed in November 2000, was the result of any other injury or disease incurred during a period of ACDUTRA or INACDUTRA.  For these reasons, element (2) of service connection, an in-service incurrence of an injury or disease, has not been met, and service connection for a neck disorder is not warranted.

B.  Low Back Disorder

With respect to her low back, the appellant testified that she also injured it during the "SQT test."  She started having back pain in 1996, especially during physical training, and was found to have spinal stenosis in 1997.  See Hearing Transcript at 8, 13-14.

The October 1984, June 1985, and July 1988 examinations demonstrate normal findings for the low back.  In June 1992, service treatment records show the appellant was seen for reports of severe back pain.  She reported a history of a fall 2 years earlier.  The June 1992 service examination also noted a history of low back pains due to a fall, and she was placed on a physical profile for low back strain.  Private records from January 1997 show the appellant had been treated for low back pain for a period of 11 months, and x-rays documented degenerative joint disease of the lumbar spine.  A periodic service examination in October 1997 noted positive findings of a back condition, and the appellant was placed on a permanent physical profile for L4-L5 spinal stenosis.

Again, the Board has considered the appellant's testimony regarding a low back injury in 1981.  However, the subsequently generated service examinations do not reflect any findings pertaining to the low back for many years after 1981.  Moreover, the service records which document her low back symptoms and diagnoses do not indicate that a low back injury or disease was incurred during a period of ACDUTRA or INACDUTRA.  Indeed, the June 1992 records, which reflect a history of a fall 2 years prior, indicate that a low back injury occurred sometime in 1990.  This is consistent with the service examinations, which reflect normal findings through July 1988.  However, the appellant has not alleged any low back injury or disease having its onset during training which occurred in that timeframe.  As a result, the evidence is against a finding that the appellant's low back disability is the result of an injury or disease occurring during a period of ACDUTRA or INACDUTRA.

C.  Conclusion

The preponderance of the evidence is against finding that the appellant has a neck or low back disorder etiologically related to her reserve service.  The claims are accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claims.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the appellant was provided with the relevant notice and information in a November 2008 letter prior to the initial adjudication of her claims.  She has not alleged any notice deficiency at any point during the adjudication of her claims.

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the appellant's service records and private treatment records have been obtained and associated with the claims file.  Although VA attempted to obtain her Social Security Administration (SSA) records, a response from SSA indicated that the medical records associated with her file had been destroyed.

The appellant was not provided with VA examinations for her neck or low back claims.  However, as discussed above, the Board finds that the evidence is against a finding that a neck or low back disorder was incurred during the appellant's periods of ACDUTRA or INACDUTRA, and therefore VA examinations and/or opinions are not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In light of the above development and the February 2015 memorandum summarizing the appellant's reserve service, there has been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


ORDER

Service connection for a neck disorder is denied.

Service connection for a low back disorder is denied.


REMAND

With respect to the appellant's right shoulder claim, additional development is warranted.

The appellant testified that she fractured her right clavicle while performing physical training in January 1993.  Her service records document that she sustained such an injury on January 30, 1993, and a DA Form 2173 clearly states that the injury is considered to have been incurred in the line of duty.  The February 2015 memorandum documenting the appellant's periods of ACDUTRA and INACDUTRA also indicates that she was participating in drills on January 30, 1993.  Therefore, a right clavicle injury was incurred during reserve service.

However, the evidence of record does not indicate what disability or other residuals are currently present with respect to the right clavicle.  Therefore, the appellant should be afforded a VA examination to determine what disabilities, if any, are present, and whether they are related to fractured right clavicle she sustained during reserve service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the nature and etiology of any current right shoulder or clavicle disability.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  A complete history should be taken from the appellant.  All indicated tests and studies should be completed.  The examiner should then address the following:

a.  What right shoulder or clavicle disabilities or injury residuals are currently present in the appellant?

b.  For each of the diagnosed conditions, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the fractured right clavicle sustained by the appellant in January 1993 during physical training?

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the foregoing, readjudicate the appellant's claim for service connection for a right shoulder disability.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


